Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-31, 33, 35, 37 and 39-41 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 22 is indefinite as whether a discharge hose system is a part of claimed effluent bag as the discharge hose system is not a part of an effluent bag, but entirely different system connected or configured to be connected to the effluent bag.  Claims 22-26 depend on the independent claim 21 which claims an effluent bag.  Claims 22-26 are indefinite for failing to particularly point out and distinctly claim an effluent bag, but rather an additional discharge hose system.
	Claim 23 is indefinite for claiming “comprising or consisting of”.  It’s not clear which claim scope applicants intended to claim.
	Claim 36 is indefinite as claiming dependency to “any of the claims 31”.  
	Recitations of “the interior” on line 7 of claim 1, line 6 of claim 27, lines 2-3 of claim 31, lines 7-8 of claim 33 and  “the effluent outlet line” on line 1 of claim 24, “the connected effluent outlet line” on bridging lines 6-7 of claim 27 and line 8 of claim 33, “the operation” on line 1 of claim 30, “the hemodialysis” on line 1 of claim 35, “the effluent inlet line” on line 2 of claim 37 and “the stopping” on line 7 of claim 41 lack positive antecedent basis.
Claims 28-29 and 36 are rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a pump drive connected to an effluent outlet line.
Claim 39 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: at least one connector pair connected to an effluent inlet line and effluent outlet line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 32 and 34-35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2012/0152842 A1 to Rada et al.(hereinafter “Rada”).
Regarding claims 21 and 32, Rada discloses a hemodialysis machine i.e. blood treatment apparatus which comprises an effluent bag (34) comprising exactly one sealable opening, wherein the discharge line (42) between the dialyzer (22) and the effluent bag (34) comprises a pump (40), and the effluent bag (34) is connected to the discharge line by means of a multi-way coupling e.g. Y connectors (72, 73)(see Figures 2-3; paragraphs [0047]-[0057]).  										Recitation of “to collect accumulated blood treatment effluent” on line 1 of claim 21 is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 34-35, Rada discloses hemodialysis, hemo(dia)filtration apparatus for continuous renal replacement therapy (see paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0152842 A1 to Rada et al.(hereinafter “Rada”).
Rada discloses a hemodialysis machine i.e. blood treatment apparatus as disclosed above.
Claim 36 differs from the apparatus of Rada in reciting a charging point for a voltage source for a pump drive of a pump.  Electrical outlet for charging an electrical equipment such as pump is well-known in the art and would have been obvious to a person of ordinary skill in the art.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0187138 A1 to Lundtveit et al. (hereinafter “Lundtveit”).
Lundtveit discloses a dialysis device which comprises an effluent container (50a, 50b) having two sealable openings, one of which is an effluent inlet opening and one of which is an effluent outlet opening, wherein the device also comprises an effluent discharge line that is sealingly connected to the effluent outlet opening (see Figures 1, 5, 10, 14-15; paragraphs [0044]-[0046], [0049], [0054], [0066]). In addition, Lundtveit further discloses pumps and valves that control the flow, and one of the pumps allows for the effluent to be discharged (see paragraphs [0044]-[0045]). 
Taking Lundtveit as the starting point, a person skilled in the art would not have needed to exercise any inventive skill in order to arrive at the method of claims 41-43 as all the elements needed for the claimed steps to be performed to flow in and flow out of a drain container with two sealed openings for inlet and outlet and controlled flow of effluent via valves e.g. shut-off element on the effluent outlet line.

Allowable Subject Matter

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27-31, 37 and 39-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
8/13/22